Case 1:20-cv-00392-PAB-NRN Document 34 Filed 04/29/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-00392

  A.K., a minor, by and through KELLEY MOYER,

         Plaintiff(s),

  v.

  CHERRY CREEK SCHOOL DISTRICT NO. 5, et al.,

         Defendant(s).


                                  ENTRY OF APPEARANCE


  To the clerk of court and all parties of record:

         I hereby certify that I am a member in good standing of the bar of this court, and I

  appear in this case as counsel for:

  A.K., a minor, by and through KELLEY MOYER,


         DATED at Los Angeles, CA this 29th day of April, 2020.

                                                     Eugene Volokh
                                                     Name of Attorney
                                                     385 Charles E. Young Dr. E
                                                     Office Address
                                                     Los Angeles, CA 90095
                                                     City, State, ZIP Code
                                                     310-206-3926
                                                     Telephone Number
                                                     volokh@law.ucla.edu
                                                     Primary CM/ECF E-mail Address




                                                1
Case 1:20-cv-00392-PAB-NRN Document 34 Filed 04/29/20 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

  I hereby certify that on this 29th day of April, 2020 I electronically filed the foregoing with
  the Clerk of the Court using the CM/ECF system which will send notification of such
  filing to the following email addresses:

  akr@fpchq.org
  josephgreenlee@gmail.com
  law.rmd@gmail.com
  dspivey@semplelaw.com
  jfero@semplelaw.com
  bcase@semplelaw.com



  I hereby certify that I have mailed or served the foregoing document or paper to the
  following non-CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by
  the non-participant’s name:

  None




                                                s/ Eugene Volokh




                                                 2
